Citation Nr: 1133789	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-37 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  

In September 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Detroit RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In September 2010, the Board received a letter, dated in July 2010, from a Dr. H.J.C.  It was indicated that the Veteran may have a spine disability related to his military service.  As a claim of service connection for a spine disability has not been developed for appellate review, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has right and left knee arthritis (herein after bilateral knee disability) from the wear and tear of performing parachute jumping exercises during service.  The Veteran testified that he estimated he performed over 35 jumps during his active service and approximately 75 jumps during his ten years of Reserve service.  The Veteran discussed an incident that occurred in August 1974 when he was in the Reserves.  He reported that he had a parachuting accident and fell from a height of approximately 40 feet which knocked him unconscious and resulted in a hospital stay.  He testified that he injured his knees during this incident and has had knee pain since the 1970s.

The Veteran's DD Form 214 indicates that he received a parachute badge.  There are no findings of any knee related symptomatology in his service treatment records.  There are several records documenting that the Veteran had a parachuting accident while on annual training on August 13, 1974.  The Veteran fell from approximately 50 feet above the ground and immediately had pain in the right ankle and lumbar area.  An August 1974 letter of instruction for convalescence status reflected a diagnosis of acute lumbosacral strain incurred in the LOD (line of duty) with an approximated period of treatment/convalescence of six months.  There were no findings pertaining to the knees.

It appears that the Veteran was on a period of active duty for training at the time of the August 1974 parachuting accident.  The term "active duty for training" includes, "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c)(1) (2010).  As noted in the introduction, the Veteran had active duty from June 1966 to June 1969 and by means of this service he is a "veteran" under the law.  As to his service in the Reserves, he is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.  Thus, if the evidence shows that the Veteran's current bilateral knee disability is a result of his parachutes jumps, to include the 75 parachute jumps while on a period of ACDUTRA or INACDUTRA during his 10 years in the Reserves, service connection will be granted.

The Board observes that the Veteran has had two VA examinations.  A February 2008 VA examination is considered inadequate because the impact of the August 1974 accident was not considered.  The Veteran had another examination in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, the examiner indicated that the claims file was not available for review in conjunction with the examination.  Further, although the examiner noted that the Veteran had to do a lot of parachute jumping, it is unclear whether impact of approximately 30 jumps between June 1966 to June 1969 and approximately 75 jumps during two week active duty for training periods for ten years of Reserve service was properly considered.  Therefore, a remand is necessary for another VA examination.

The Board observes that following the September 2010 hearing, the record was left open for 60 days to give the Veteran an opportunity to submit a private medical opinion.  However, one has not been associated with the claims file for these two claims.  The Veteran should be afforded another opportunity to provide an opinion on remand.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Detroit, Michigan.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an opportunity to submit a private medical opinion relating his bilateral knee disability to his military service as he indicated he would obtain during his September 2010 hearing.

2.  Obtain the Veteran's more recent treatment records (since May 2009) from the Detroit VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination by someone other than the person who conducted the February 2008 and June 2009 VA examinations, if possible, to evaluate his claim for service connection for a bilateral knee disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and August 1974 parachute accident related records, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral knee disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disability is causally or etiologically related to the impact of parachute jumping as well as the rigors of military service from June 1966 to June 1969 as opposed to its being more likely due to some other factor or factors. 

The Veteran's military service currently includes his active service from June 1966 to June 1969.  The examiner should also consider the impact of the rigors of military service, to include approximately 75 parachute jumps, on the Veteran's knees during two weeks per year and one weekend per month for 10 years from approximately 1970 to 1981 during the Veteran's Reserve service.  In providing an opinion, the examiner should comment on the medical reasons for accepting or rejecting the Veteran's theory of entitlement.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed.  If the requested development has not been completed, implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been completed, readjudicate the case on the basis of additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

